UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4548


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALDO ENAMORADO-RAMIREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00064-GRA-1)


Submitted:   March 23, 2011                   Decided:    April 11, 2011


Before KING and    SHEDD,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, A. Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aldo        Enamorado-Ramirez             appeals      his     conviction,

pursuant    to     a    guilty    plea,      for      possession    with       intent    to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C.     § 841(a)(1)        (2006).            Enamorado-Ramirez,        a     Spanish-

speaking     defendant         who     used       a    translator        during     court

proceedings, argues that the district court violated his rights

by relying on written documents and representations of counsel

rather than addressing him directly during the Fed. R. Crim. P.

11 hearing.         Because his substantial rights were not thereby

affected, we affirm.

            Enamorado-Ramirez did not move in the district court

to    withdraw   his     guilty      plea.        Thus,   we    review    the    Rule    11

hearing for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).              “To establish plain error, [he] must

show that an error occurred, that the error was plain, and the

error    affected       his   substantial         rights.”        United       States    v.

Muhammad,    478       F.3d   247,    249    (4th     Cir.   2007).       Even    when    a

defendant meets these three criteria, we “may exercise [our]

discretion to correct the error only if it ‘seriously affects

the     fairness,       integrity     or     public       reputation      of     judicial

proceedings.’”          United States v. Lynn, 592 F.3d 572, 577 (4th

Cir. 2010) (quoting United States v. Massenburg, 564 F.3d 337,

343 (4th Cir. 2009)).

                                             2
              Here,     Enamorado-Ramirez           complains      that,   rather       than

addressing       him   personally,       the       district     court   relied     on   the

contents of a completed “Petition to Enter a Plea of Guilty,”

along with the representations of defense counsel, to establish

that his plea was knowing and voluntary.                          The record reveals

that    Enamorado-Ramirez            communicated        with     the   district     court

through an interpreter and that he assured the court that he

understood the nature of the proceedings, the rights he waived

and     the     penalties       he    faced,       and   was    satisfied     with      his

attorney’s performance.               See United States v. Cotal-Crespo, 47

F.3d 1,8 (1st Cir. 1995) (holding that district court’s use of

written document, in conjunction with colloquy with defendant,

satisfied Rule 11).             Enamorado-Ramirez had ample opportunity to

alert     the     district       court     to      any    misunderstanding         of    or

disagreement with the terms of his plea but did not do so.

Moreover, he admitted that the facts proffered by the Government

supported       his    guilty    plea.      Enamorado-Ramirez           has   failed      to

demonstrate a reasonable probability that he would have insisted

upon a trial if the district court itself had summarized the

Petition.       See United States v. Hairston, 522 F.3d 336, 341 (4th

Cir. 2008) (discussing factors courts consider in determining

whether       defendant’s            substantial         rights     were      affected).

Accordingly, we affirm the judgment of the district court.



                                               3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4